DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boroson et al. 20050225232 (Boroson).

    PNG
    media_image1.png
    525
    838
    media_image1.png
    Greyscale


Regarding claims 1 and 2, fig. 8 of Boroson discloses an organic light-emitting diode (OLED) display substrate, comprising: 
a substrate 100; 
a pixel defining layer 160 on the substrate, for defining a plurality of sub-pixel regions (55a-55d – each is considered by examiner a sub-pixel region) having different colors (par [0108] produce light of different colors); 
cavity length adjusting layers (layers combination of 140 and conductive via connecting 130d to 120d within 140 in between 120a-120d and on 120a-120d) in the plurality of sub-pixel regions, and in the plurality of sub-pixel regions having different colors (55a-55d), the thicknesses of the cavity length adjusting layers are different (in the plurality of sub-pixel regions having different colors 55a-55d, see that thickness of 140 on 120a-120d is different from thickness of 140 in between 120a-120d); 

a light emitting layer 213 on a side of the conductive layer away from the cavity length adjusting layers.
Boroson does not disclose wherein the cavity length adjusting layers are formed of a conductive ink, wherein the conductive ink comprises at least one of a metal nanoparticle, a conductive carbon material and a conductive polymer.
However, Applicant’s claim invention does not distinguish over the Boroson reference regardless of the process used to form the cavity length adjusting layers because only the final product is relevant, not the process of making such as “wherein the cavity length adjusting layers are formed of a conductive ink, wherein the conductive ink comprises at least one of a metal nanoparticle, a conductive carbon material and a conductive polymer”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boroson in view of Cok et al. 20090072693
Regarding claim 20, Boroson discloses claim 19, but does not discloses further comprising: a cover plate having a color filter and a black matrix, wherein the cover plate is opposite to the OLED display substrate, the black matrix is opposite to the pixel defining layer, and the color filter is opposite to the sub-pixel regions.


    PNG
    media_image2.png
    544
    680
    media_image2.png
    Greyscale


However, fig. 1 of Cok discloses a similar invention comprising: a cover plate (18/20/40R/40K/40G/40B/40WY) having a color filter 40R/B/G and a black matrix 40K, wherein the cover plate is opposite to the OLED display substrate, the black matrix is opposite to the pixel defining layer 34, and the color filter is opposite to the sub-pixel regions.
.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829